DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2528678 issued to Gager.
Regarding Claim 1, Gager teaches of a rotation powered vehicle comprising: 
A. a chassis assembly (the frame below platform assembly 1.a); 
B. a platform assembly (1.a) pivotally secured to the chassis assembly such that the platform assembly (1.a) may rotate with respect to the chassis (see Figures 2 and 3) assembly about a platform rotation axis (about 1.d); 
C. a drive mechanism (elements 1.c, 1.e, 2.a, 2.b, 2.c) comprising: 
(i) a cart assembly (right portion of the central cart component is attached between spiral crankshaft 1.c and fulcrum 1.d, which is shown to translate to the right and left, see arrows in Figures 2 and 3) operatively coupled between the chassis assembly and the platform assembly (1.a) such that rotation (Figures 2 and 3) of the platform assembly (1.a) with respect to the chassis assembly results in translation of the cart assembly along the chassis assembly (pivoting of the deck 1.a causes the central cart component to translate in a direction as shown by arrows relative to the frame); 
(ii) a helical drive shaft (1.c) rotationally secured within the chassis assembly (see Figures 2 and 3) and operatively coupled to the cart assembly (shown in Figure 2 and 3) such that translation of the cart assembly along the chassis assembly results in rotational motion of the helical drive shaft (pivoting of the deck 1.a as shown in Figure 2 causes the central cart component to translate in a direction to the right as shown by arrows relative to the frame, thereby causing spiral crankshaft 1.c to rotate, see the abstract and Figures 1.3); 
D. a truck assembly (1.g) pivotally secured to the chassis assembly, the truck assembly including an axle (2.d) rotationally secured to the truck assembly (1.g) and operatively coupled to a plurality of wheels (see Figures), the axle (2.d) being operatively coupled to the helical drive shaft (1.c) whereby rotation of the platform assembly (1.a) with respect to the chassis assembly in a first angular direction results in translation of the cart assembly along the chassis assembly and rotation of the axle and wheels in the first angular direction (pivoting of the front end of deck 1.a as shown in Figure 2 causes the central cart component to translate in a direction to the right as shown by arrows relative to the frame, thereby causing spiral crankshaft 1.c to rotate and cause driving rotation of the wheel shaft 2.d and its wheels, see abstract and page 1 last three full paragraphs).
Regarding Claim 2, Gager teaches 
A. a second drive mechanism (elements 1.b, 3.a, 3.b, 3.c, 3.d, see Figures 1-3) including: 
(i) a second cart assembly (left portion of the central cart component attached between spiral crankshaft 1.b and fulcrum 1.d, which is shown to translate to the right and left, respectfully, as shown by arrows in Figures 2 and 3) operatively coupled between the chassis assembly and the platform assembly (1.a, see Figures 1-3) such that rotation of the platform assembly with respect to the chassis assembly results in translation of the second cart assembly along the chassis assembly (pivoting of the deck 1.a causes the central cart component to translate in a direction as shown by arrows relative to the frame, see abstract and Figures 1-3); 
(ii) a second helical drive shaft (1.b) rotationally secured within the chassis assembly (see Figure 1-4) and operatively coupled to the second cart assembly (see Figure 2 and 3) whereby translation of the second cart assembly along the chassis assembly induces rotational motion of the second helical drive shaft (pivoting of the deck 1.a as shown in Figure 3 casues the central cart component to translate in a direction to the left as shown by arrows relative to the frame, thereby causing spiral crankshaft 1.b to rotate, see abstract, Figure 1-3); 
B. a second truck assembly (truck 1.g corresponding with crankshaft 1.b) pivotally secured to the chassis assembly (as shown in the Figures wheel shaft 3.e of the truck 1.g is able to tilt at least 10 degrees relative to the frame, see Figures 6.1, 6.2 and page 2, paragraphs 3 and 4), the second truck assembly including a second axle (3.e) rotationally secured to the second truck assembly (see Figures 1-3 and page 1, last three paragraphs) and operatively coupled to a plurality of second wheels (wheels shaft 3.e is coupled to two wheels), the second axle (3.e) being operatively coupled to the second helical drive shaft whereby rotation of the platform assembly with respect to the chassis assembly in a second angular direction results in translation of the second cart assembly along the chassis assembly and rotation of the second axle and second wheels in the first angular direction (pivoting of the front end of the deck (1.a) as shown in Figure 3 causes the central cart component to translate in a direction to the left as shown by arrows relative to the frame, thereby causing spiral crankshaft 1.b to rotate and causes driving rotation of the wheel shaft 3.e and its wheels, see the abstract, Figures 1-3 and page 1, last three paragraphs).
Allowable Subject Matter
Claims 3-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of a rotation powered vehicle that includes an elongated chassis slot located within a lateral exterior portion of the chassis, an elongated platform slot located in lateral portions of the platform assembly and opposed to the chassis slot, where the platform assembly is pivotally secured to the chassis assembly to allow for rotation of the platform relative to the chassis, where a helical drive shaft is rotationally secured within the chassis assembly and coupled to the cart assembly where translation of the cart assembly results in rotational motion of the helical drive shaft; where a truck assembly includes an axle rotationally secured to the truck assembly, and the axle being operatively coupled to the helical drive shaft where rotation of the platform assembly with respect to the chassis assembly in a first angular direction results in translation of the cart assembly along the chassis assembly and rotation of the axle and wheels in the first angular direction, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-919-7 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618